DETAILED CORRESPONDENCE
This Office Action is in response to communications filed 7/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 1, 8, and 15.
Claims 1-20 are presented for examination.


Information Disclosure Statement
Several IDS have been considered and/or further considered.  This includes the IDS submitted by Applicant on 7/18/2017, 8/17/202, 1/7/2021, 3/17/2022, and 5/31/2022.  There were a few issues with these IDS that should be noted and discussed.
With respect to the IDS dated 7/18/2017:
This IDS listed and disclosed approximately 230 US Patent and/or Pre-Grant Publication references, 5 US office actions and/or applicant responses, 8 foreign patent documents and/or office actions and applicant responses, and 6 various non-patent literature references. This totals approximately 250 references cited and disclosed by this one IDS alone. Furthermore, many of these disclosed references appear to be largely immaterial with respect to the present application, as they are either seemingly irrelevant substantively compared to the claimed invention and/or irrelevant based on invalid dates (including some over 15 years past the effective filing date).  In fact, the number of irrelevant references seemed to far outweigh those that were at least somewhat on point.  
Absent any particular indication from Applicant as to why or how any of these numerous submitted references are actually relevant with respect to Applicant’s claimed invention, it is not possible to fully and completely considered each of these references on a more specific and individual.  For instance, with many of the listed references, without an explanation, it is difficult to even discern the reason or purpose of it being listed in the disclosure, much less how it might specifically be relevant to Applicant’s invention at hand.  However, with that said, the MPEP does still require that the Office consider each reference listed in an IDS "in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.” (see MPEP 609.05(b)). Therefore, with respect to the references disclosed in this particular IDS, Examiner will consider the submitted references in the same manner as the other documents in classes such as USPC 705 and CPC 606Q30 that were searched during examination of this Application. Meaning that rather than reviewing each individual reference as a whole, instead these references were searched using potentially relevant terms and keywords relevant to Applicant’s invention as a means and attempt to find the relevant portions.
With respect to the IDS dated 8/17/2020, 1/7/2021, 3/17/2022, and 5/31/2022:
Many of the references listed in each of these IDS contained sections or portions that were not written in English.  Mostly, this is not a major issue, because the majority of these references did also contain a machine-translated copy of the disclosures in English.  It should just be noted that only these machine-translated portions in English have been considered and any non-English portions have not. 
However, with respect to the IDS dated 3/17/2022 and 5/31/2022 specifically, most of the cited foreign patent documents and/or foreign/non-English language documents that were submitted DID NOT also contain an English translation or summary of the references (machine-translated or otherwise).  Thus, with respect to those references, they have not been considered at all.   
Therefore, the information disclosure statement filed 3/17/2022 and 5/31/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. Pre-Grant Publication 2015/0287072 (hereinafter Golden) in view of Barrand et al. Pre-Grant Publication 2015/0341747 (hereinafter Barrand) and further in view of Malone et al. Pre-Grant Publicaton 2016/0321765 (hereinafter Malone).
In reference to independent claims 1, 8 and 15, Golden teaches:
[claim 1] a computer-implemented method comprising... 
[claim 8] a system comprising: a memory (paragraphs 0005; and 0015-0017); and at least one hardware processor couple to the memory and comprising instructions that cause the system to perform operations (paragraphs 0005; and 0015-0017) comprising…
[claim 15] a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (paragraphs 0005; and 0015-0017) including…
Golden teaches calculating a usage metric of the cell based on the distribution of the subset of the one or more devices within the … region over the predefined period of time (paragraphs 0053 – “The optimization module 115 can be configured to identify and/or adjust underperforming aspects of a content campaign. For instance, the optimization module 115 can be configured to identify and/or adjust one or more underperforming cells in the virtual grid 114 and/or in a fixed geo-fence. An “underperforming cell” is a cell in the virtual grid or geo-fence that does not meet one or more predetermined criteria. The optimization module 115 can be configured to identify and/or optimize underperforming cells based on one or more types of data, including, for example, information playback device data, location data, impressions, metrics, engagement, performance, and/or other data, just to name a few possibilities”; 0054 – “The optimization module 115 can determine one or more optimal solutions from various feasible solutions for any given cell of the virtual grid and/or fixed geo-fence. The optimization module 115 can use any suitable data (e.g., historical results, creative performance, time parameters, location, device, individual traffic sources, connection speed, etc.) collected before and/or after the launch of a content campaign within the virtual grid and/or fixed geo-fence”; 0062 – “The optimization module 115 can collect, receive, log, and/or record any suitable information from the information playback devices 102, one or more websites, one or more applications, or other suitable source. For instance, the optimization module 115 can be configured to directly or indirectly receive location ad requests, results and/or other information from information playback devices 102 via logging results and data. The optimization module 115 can be configured to receive impressions data, performance data and/or other metrics from the information playback devices 102. Impressions can be logged in relation to location and sent to the optimization module 115”; 0063 – “The location optimization module 200 can receive and process data to adjust and/or suggest adjustments to one or more aspects of one or more locations (e.g. cells) within the virtual grid and/or a fixed geo-fence based on performance. Examples of data that may be processed by the location optimization module 200 can include one or more of the following: first and/or third party data and/or real-time data, ad unit data results including an location optimization goal, key performance indicators, clients goals, budget goals, optimization goals, campaign results, content results, the campaign locations, any location rules, time, ad results/metrics data.”; 0064 – “The location optimization module 200 can be configured to identify underperforming locations in the virtual grid and/or fixed geo-fence. Underperforming cells can be identified in any suitable manner. For instance, data associated with the cells within a fixed geo-fence can be compared to one or more predetermined criteria. Examples of suitable data and/or criteria include: ad unit data results…, time (e.g. noon), ad results/metrics data (e.g. 1% CTR, 5% engagement rate). The optimization module 115 can include a suitable algorithm to determine an optimized location performance.”; 0065 – “Underperforming cells can be adjusted and/or suggestions for adjustment can be made. Any suitable type of adjustment can be made to any identified underperforming cells. For instance, underperforming cells can be turned-off, that is, the underperforming cells can be disabled, deactivated, or eliminated so that particular content is no longer delivered to those particular cells,” “Additional adjustments can include… location adjustment… selecting and de-selecting cells within a fixed geo-fence… removal from location…”; 0067 – “The location optimization module 200 can receive and/or process any suitable data, including, for example, ad unit data, optimization goal data, budget goal data, key performance indicator data, advertisement results data, advertisement metrics data, location data, rule data, time data and/or one or more optimization location algorithm performance and selection data.“; 0072 – “location optimization module 205 can receive and/or process any suitable data… including… website/app served, engagement metrics…, connectivity, or information about the location itself comprising at least one of node performance metrics, location performance metrics, location, device, individual traffic source, connection speed and/or ad delivery savings… the algorithm(s) can also use prior success from said advertisement or other advertisers in the fixed location in a similar vertical category. Additional examples of suitable data include historical results, categorical notes, creative performance, time parameters, location, device, individual traffic sources, connection speed, and campaign propensity algorithm performance and selection”; 0093 – “data related to a content campaign within a fixed geo-fence can be received… by the optimization module 115 from one or more suitable sources, including from information playback devices 102 within the fixed geo-fence… the data can be any suitable data related to an information playback device within the virtual grid, including, for example, the use of a device, impressions, performance, metrics, etc.”; 0107 – “The location optimization module 200 can adjust locations (e.g. cells) in the grid based on performance. For instance, Brand X may desire a 1.0% click to return minimum and may not want to allocate any budget on cells that are not yielding at least 1,000 impressions. The location optimization module 200 can be configured to identify cells in the grid or fixed geo-fence that are not meeting one or both of these criteria. Cells that are not meeting one or both of these criteria can be adjusted, such as by deselecting, deactivating, disabling and/or eliminating those cells”; 0114 – “after processing by the location optimization module 200, the Brand Y campaign may now be performing above greater than 5 click-to-call engagement rate and cells that have logged under the 5 click-to-call engagement rate have been deselected, deactivated, disabled and/or eliminated.”; 0118 – “the arrangements described herein can minimize the hit or miss approach of traditional geo-fencing, in which optimization is performed by increasing or decreasing the size of the geo-fence. Instead, arrangements herein can allow for individual cells within a fixed geo-fence to be treated (e.g. underperforming cells can be removed or altered)”; --- OVERALL these paragraphs describe the disabling, deselecting, or excluding of individual cells in a geo-fence, for instance excluding cells that are or will underperform based on not meeting a certain value of a required metric in a period of time, including a variety of metrics such as engagement rate, impression data, performance results, ad requests from devices, location, device, and individual traffic sources, which are ways to determine that device usage (whether there are not enough devices located within the cell, or they simply do not tend to respond or use the service) is below a threshold amount); Determining that the usage metric of the cell is below a threshold value (paragraphs 0053 – “The optimization module 115 can be configured to identify and/or adjust underperforming aspects of a content campaign. For instance, the optimization module 115 can be configured to identify and/or adjust one or more underperforming cells in the virtual grid 114 and/or in a fixed geo-fence. An “underperforming cell” is a cell in the virtual grid or geo-fence that does not meet one or more predetermined criteria. The optimization module 115 can be configured to identify and/or optimize underperforming cells based on one or more types of data, including, for example, information playback device data, location data, impressions, metrics, engagement, performance, and/or other data, just to name a few possibilities”; 0054 – “The optimization module 115 can determine one or more optimal solutions from various feasible solutions for any given cell of the virtual grid and/or fixed geo-fence. The optimization module 115 can use any suitable data (e.g., historical results, creative performance, time parameters, location, device, individual traffic sources, connection speed, etc.) collected before and/or after the launch of a content campaign within the virtual grid and/or fixed geo-fence”; 0062 – “The optimization module 115 can collect, receive, log, and/or record any suitable information from the information playback devices 102, one or more websites, one or more applications, or other suitable source. For instance, the optimization module 115 can be configured to directly or indirectly receive location ad requests, results and/or other information from information playback devices 102 via logging results and data. The optimization module 115 can be configured to receive impressions data, performance data and/or other metrics from the information playback devices 102. Impressions can be logged in relation to location and sent to the optimization module 115”; 0063 – “The location optimization module 200 can receive and process data to adjust and/or suggest adjustments to one or more aspects of one or more locations (e.g. cells) within the virtual grid and/or a fixed geo-fence based on performance. Examples of data that may be processed by the location optimization module 200 can include one or more of the following: first and/or third party data and/or real-time data, ad unit data results including an location optimization goal, key performance indicators, clients goals, budget goals, optimization goals, campaign results, content results, the campaign locations, any location rules, time, ad results/metrics data.”; 0064 – “The location optimization module 200 can be configured to identify underperforming locations in the virtual grid and/or fixed geo-fence. Underperforming cells can be identified in any suitable manner. For instance, data associated with the cells within a fixed geo-fence can be compared to one or more predetermined criteria. Examples of suitable data and/or criteria include: ad unit data results…, time (e.g. noon), ad results/metrics data (e.g. 1% CTR, 5% engagement rate). The optimization module 115 can include a suitable algorithm to determine an optimized location performance.”; 0065 – “Underperforming cells can be adjusted and/or suggestions for adjustment can be made. Any suitable type of adjustment can be made to any identified underperforming cells. For instance, underperforming cells can be turned-off, that is, the underperforming cells can be disabled, deactivated, or eliminated so that particular content is no longer delivered to those particular cells,” “Additional adjustments can include… location adjustment… selecting and de-selecting cells within a fixed geo-fence… removal from location…”; 0067 – “The location optimization module 200 can receive and/or process any suitable data, including, for example, ad unit data, optimization goal data, budget goal data, key performance indicator data, advertisement results data, advertisement metrics data, location data, rule data, time data and/or one or more optimization location algorithm performance and selection data.“; 0072 – “location optimization module 205 can receive and/or process any suitable data… including… website/app served, engagement metrics…, connectivity, or information about the location itself comprising at least one of node performance metrics, location performance metrics, location, device, individual traffic source, connection speed and/or ad delivery savings… the algorithm(s) can also use prior success from said advertisement or other advertisers in the fixed location in a similar vertical category. Additional examples of suitable data include historical results, categorical notes, creative performance, time parameters, location, device, individual traffic sources, connection speed, and campaign propensity algorithm performance and selection”; 0093 – “data related to a content campaign within a fixed geo-fence can be received… by the optimization module 115 from one or more suitable sources, including from information playback devices 102 within the fixed geo-fence… the data can be any suitable data related to an information playback device within the virtual grid, including, for example, the use of a device, impressions, performance, metrics, etc.”; 0107 – “The location optimization module 200 can adjust locations (e.g. cells) in the grid based on performance. For instance, Brand X may desire a 1.0% click to return minimum and may not want to allocate any budget on cells that are not yielding at least 1,000 impressions. The location optimization module 200 can be configured to identify cells in the grid or fixed geo-fence that are not meeting one or both of these criteria. Cells that are not meeting one or both of these criteria can be adjusted, such as by deselecting, deactivating, disabling and/or eliminating those cells”; 0114 – “after processing by the location optimization module 200, the Brand Y campaign may now be performing above greater than 5 click-to-call engagement rate and cells that have logged under the 5 click-to-call engagement rate have been deselected, deactivated, disabled and/or eliminated.”; 0118 – “the arrangements described herein can minimize the hit or miss approach of traditional geo-fencing, in which optimization is performed by increasing or decreasing the size of the geo-fence. Instead, arrangements herein can allow for individual cells within a fixed geo-fence to be treated (e.g. underperforming cells can be removed or altered)”; --- OVERALL these paragraphs describe the disabling, deselecting, or excluding of individual cells in a geo-fence, for instance excluding cells that are or will underperform based on not meeting a certain value of a required metric in a period of time, including a variety of metrics such as engagement rate, impression data, performance results, ad requests from devices, location, device, and individual traffic sources, which are ways to determine that device usage (whether there are not enough devices located within the cell, or they simply do not tend to respond or use the service) is below a threshold amount); and adjusting the boundary of the geo-fence to exclude the cell based on the usage metric associated with the cell being below the threshold value (paragraphs 0053 – “The optimization module 115 can be configured to identify and/or adjust underperforming aspects of a content campaign. For instance, the optimization module 115 can be configured to identify and/or adjust one or more underperforming cells in the virtual grid 114 and/or in a fixed geo-fence. An “underperforming cell” is a cell in the virtual grid or geo-fence that does not meet one or more predetermined criteria. The optimization module 115 can be configured to identify and/or optimize underperforming cells based on one or more types of data, including, for example, information playback device data, location data, impressions, metrics, engagement, performance, and/or other data, just to name a few possibilities”; 0054 – “The optimization module 115 can determine one or more optimal solutions from various feasible solutions for any given cell of the virtual grid and/or fixed geo-fence. The optimization module 115 can use any suitable data (e.g., historical results, creative performance, time parameters, location, device, individual traffic sources, connection speed, etc.) collected before and/or after the launch of a content campaign within the virtual grid and/or fixed geo-fence”; 0062 – “The optimization module 115 can collect, receive, log, and/or record any suitable information from the information playback devices 102, one or more websites, one or more applications, or other suitable source. For instance, the optimization module 115 can be configured to directly or indirectly receive location ad requests, results and/or other information from information playback devices 102 via logging results and data. The optimization module 115 can be configured to receive impressions data, performance data and/or other metrics from the information playback devices 102. Impressions can be logged in relation to location and sent to the optimization module 115”; 0063 – “The location optimization module 200 can receive and process data to adjust and/or suggest adjustments to one or more aspects of one or more locations (e.g. cells) within the virtual grid and/or a fixed geo-fence based on performance. Examples of data that may be processed by the location optimization module 200 can include one or more of the following: first and/or third party data and/or real-time data, ad unit data results including an location optimization goal, key performance indicators, clients goals, budget goals, optimization goals, campaign results, content results, the campaign locations, any location rules, time, ad results/metrics data.”; 0064 – “The location optimization module 200 can be configured to identify underperforming locations in the virtual grid and/or fixed geo-fence. Underperforming cells can be identified in any suitable manner. For instance, data associated with the cells within a fixed geo-fence can be compared to one or more predetermined criteria. Examples of suitable data and/or criteria include: ad unit data results…, time (e.g. noon), ad results/metrics data (e.g. 1% CTR, 5% engagement rate). The optimization module 115 can include a suitable algorithm to determine an optimized location performance.”; 0065 – “Underperforming cells can be adjusted and/or suggestions for adjustment can be made. Any suitable type of adjustment can be made to any identified underperforming cells. For instance, underperforming cells can be turned-off, that is, the underperforming cells can be disabled, deactivated, or eliminated so that particular content is no longer delivered to those particular cells,” “Additional adjustments can include… location adjustment… selecting and de-selecting cells within a fixed geo-fence… removal from location…”; 0067 – “The location optimization module 200 can receive and/or process any suitable data, including, for example, ad unit data, optimization goal data, budget goal data, key performance indicator data, advertisement results data, advertisement metrics data, location data, rule data, time data and/or one or more optimization location algorithm performance and selection data.“; 0072 – “location optimization module 205 can receive and/or process any suitable data… including… website/app served, engagement metrics…, connectivity, or information about the location itself comprising at least one of node performance metrics, location performance metrics, location, device, individual traffic source, connection speed and/or ad delivery savings… the algorithm(s) can also use prior success from said advertisement or other advertisers in the fixed location in a similar vertical category. Additional examples of suitable data include historical results, categorical notes, creative performance, time parameters, location, device, individual traffic sources, connection speed, and campaign propensity algorithm performance and selection”; 0093 – “data related to a content campaign within a fixed geo-fence can be received… by the optimization module 115 from one or more suitable sources, including from information playback devices 102 within the fixed geo-fence… the data can be any suitable data related to an information playback device within the virtual grid, including, for example, the use of a device, impressions, performance, metrics, etc.”; 0107 – “The location optimization module 200 can adjust locations (e.g. cells) in the grid based on performance. For instance, Brand X may desire a 1.0% click to return minimum and may not want to allocate any budget on cells that are not yielding at least 1,000 impressions. The location optimization module 200 can be configured to identify cells in the grid or fixed geo-fence that are not meeting one or both of these criteria. Cells that are not meeting one or both of these criteria can be adjusted, such as by deselecting, deactivating, disabling and/or eliminating those cells”; 0114 – “after processing by the location optimization module 200, the Brand Y campaign may now be performing above greater than 5 click-to-call engagement rate and cells that have logged under the 5 click-to-call engagement rate have been deselected, deactivated, disabled and/or eliminated.”; 0118 – “the arrangements described herein can minimize the hit or miss approach of traditional geo-fencing, in which optimization is performed by increasing or decreasing the size of the geo-fence. Instead, arrangements herein can allow for individual cells within a fixed geo-fence to be treated (e.g. underperforming cells can be removed or altered)”; --- OVERALL these paragraphs describe the disabling, deselecting, or excluding of individual cells in a geo-fence, for instance excluding cells that are or will underperform based on not meeting a certain value of a required metric in a period of time, including a variety of metrics such as engagement rate, impression data, performance results, ad requests from devices, location, device, and individual traffic sources, which are ways to determine that device usage (whether there are not enough devices located within the cell, or they simply do not tend to respond or use the service) is below a threshold amount).  
Golden teaches causing display of a presentation… (paragraphs 0004; 0028; 0035-0038; 0043-0045; 0049; 0050; and 0113; disclosing point on a map presented in a GUI); receiving an input [such as selecting: 1) of a point on a map image that is presented in a graphical user interface the point identifying a location of interest; or 2) an identification of an event that corresponds with a location of interest] (paragraphs 0004; 0028; 0035-0038; 0043-0045; 0049; 0050; and 0113; see NOTE 1 below); generating, by one or more processors, a geo-fence based on the location of interest that corresponds with [the selection of the point that identifies the location of interest or the identification of the event that corresponds with the location of interest], the geo-fence comprising a boundary that encompasses a first region that includes the location of interest (paragraphs 0004; 0037; 0043-0045; and 0050; see NOTE 1 below); dividing the region encompassed by the geo-fence into a set of cells, each cell among the set of cells representing a portion of the region (paragraphs 0004; 0005; 0036-0038; and 0088; see Note 1 below).  Golden does not specifically teach receiving an input that selects a search result from among the set of search results, the search result corresponding with a location of interest. Malone teaches causing display of a presentation of a set of search results (paragraphs 0085; 0094; and Figs. 9a-c); receiving an input that selects a search result from among the set of search results, the search result corresponding with a location (paragraphs 0085; 0094; and Figs. 9a-c).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to generate a geo-fence, as described in Golden, but using the search result data corresponding to the location, as described in Malone, in place of other input data such as a point on a map image or event identifying a location of interest, because all of these are still essentially just input data corresponding or identifying a location which could each simply be substituted for one another as the data containing the location information to base the geo-location from.  One may wish to use search result data corresponding to a location as this may be important to the user and therefore likely a more useful and/or important geo-fence.  
Note 1:  Prior art Golden teaches the limitations recited above for at least the following reasons.  In the Non-Final Office Action, dated 1/21/2022, Golden was cited as teaching the previously claimed limitations “receiving a selection of a point on a map… identifying a location of interest” and “generating… a geo-fence based on the selection of… the location of interest.” However, the generation of this boundary was changed from being based on a selection of a point identifying a point of interest (1/21/2022), to being based on identifying an event corresponding to the location of interest (6/20/2022), to now reciting input that selects a search result which corresponds with a location of interest (as currently recited).  In other words, Golden was previously cited as teaching receiving an input selection of a point on a map or another event data that corresponds with a location, and that this location is used to generate a geo-fence.  Although Golden may not describe all possible input data types, any input data that contains, identifies, or corresponds with a location could be used to generate the geo-fence.  What is important is the particular location data which is what is used to generate the geo-fence.  Any such input data could be simply substituted for one another and used to generate the geo-fence, as described in Golden.
Golden teaches detecting, by one or more processors, a plurality of requests from one or more devices located within a cell from among the one or more cells that form the region, a portion of the plurality of requests including messages that comprise media content associated with the location of interest, the media content comprising a media overlay (paragraphs 0002 – “presenting information associated with discrete geographical areas and/or delivering content based on such information”; 0050 – “the data can include real time, weather, social media, social networks, news, content, location features, POI, tagging, pictures, blogs… etc.”; 0004, 0005, 0030, 0035, 0052, 0062, 0063, 0067 – describes requests from devices from content and includes location information within the cell or grid section; 0062 –"the optimization module 115 can be configured to directly or indirectly receive location ad requests, results and/or other information from information playback devices 102 via logging results and data”).  In addition, prior art Malone is also cited here with respect to “media content comprising a media overlay” (see Note 2 below).  Malone teaches messages that comprise media content associated with the location of interest, the media content comprising a media overlay (paragraph 0094 – “Adventuregrams 590 shown in FIG. 15 allows users to post an image of themselves or their adventure, to the social networks of choice, featuring a number of image overlay options including the location, geographical coordinates, points score, digital patch, or text captions.”). Both prior arts Golden and Barrand teach (at least) messages that comprise media content associated with a location of interest (for citations and discussion please refer to the §103 rejections of independent claim 1, 8, and 15 in view of Golden and Barrand above).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included wherein the media content associated with the location of interest is specifically comprises a media overlay, because it will likely produce more accurate results when determining an associated location of interest from a media overlay compared to media content in general.  For example, someone post media content associated with a location of interest such as a picture of a canyon or gorge or that of a mountain. Analyzed alone, it may be difficult for the system to identified and pinpoint the actual location of these landforms.  However, if the media overlay were used, a more accurate location may be determined, because the media overlay for the these images might be text indicating “Grand Canyon” or “Mount Rainier,” enabling the system to more easily identify the location of interest.  
Note 2: With respect to the claimed element of “the media content comprising a media overlay,” it is Examiner’s position that prior art Golden does teach this element.  For instance, paragraphs 0014, 0050, and 0051 of Golden discloses “pinpoints” on maps, which are essentially overlays on an image of a map.  In addition, Golden describes the “tagging” of pictures in the context of social media such as Facebook. The identification and location information tagged on uploaded pictures posted on Facebook are presented as overlays on Facebook’s site.  Therefore, it is Examiner’s position that prior art Golden does teach requests/messages that include “media content comprising a media overlay.”  With that said, although Golden does teach “media content comprising a media overlay,” Examiner also recognizes that the disclosure of Golden could be better with respect to this specific element, because although taught, it does not go into much detail and is a bit spartan describing this element.  Thus, prior art Malone is also cited here for disclosing this element as well.
Golden teaches determining a distribution of a subset of the one or more devices located within the cell from among the one or more cells based on the portion of the plurality of requests… associated with the location of interest over a predefined period of time in response to the detecting the plurality of requests from the one or more devices located within the one or more cells (paragraphs 0004 – “Responsive to receiving a request to output content to information playback devices within a selected set of the cells, content can be output to an information playback device that is located within a respective one of the selected set of the cells. One or more underperforming cells within the selected set of cells can be identified. The one or more underperforming cells within the selected set of cells can be adjusted…”; 0062 – “The optimization module 115 can collect, receive, log, and/or record any suitable information from the information playback devices 102, one or more websites, one or more applications, or other suitable source. For instance, the optimization module 115 can be configured to directly or indirectly receive location ad requests, results and/or other information from information playback devices 102 via logging results and data. The optimization module 115 can be configured to receive impressions data, performance data and/or other metrics from the information playback devices 102. Impressions can be logged in relation to location and sent to the optimization module 115. As information playback devices 102 interact with applications and/or websites, the applications and/or websites can provide location data and can interact with the server 108 and/or programmatic real-time servers ad networks, exchanges, DSP, SSP, and other components to buy and sell advertisements in real-time”; 0106 – “The application(s) 608, website(s), and/or the connected device(s) 602 can request content (e.g. an advertisement) from the server 615 and can transmit the location of the device within the fixed geo-fence or virtual grid. Content can be transmitted to the requesting application(s) 608, website(s) 606 being accessed by and/or executed on the connected device(s) 602 in the location within the fixed geo-fence or virtual grid”; 0112 – “The application(s) 608, website(s), and/or the connected device(s) 602 can request content (e.g. an advertisement) from the server 615 and can transmit the location of the device within the fixed geo-fence and/or virtual grid. Content can be transmitted to the requesting application(s) 608, website(s) 606 being accessed by and/or executed on the connected device(s) 602 in the location within the fixed geo-fence and/or virtual grid. Data (e.g. impressions, metrics, engagement, performance, etc.) can be received, collected, logged and/or recorded, directly or indirectly, by the optimization module”). Golden does not specifically teach determining a distribution of a subset of the one or more devices located within the cell from among the one or more cells based on the portion of the plurality of requests that include the media content associated with the location of interest over a predefined period of time in response to the detecting the plurality of requests from the one or more devices located within the one or more cells; or calculating a usage metric of the cell based on the distribution of devices.  Barrand teaches determining a distribution of a subset of the one or more devices located within the cell from among the one or more cells based on the portion of the plurality of requests that include the media [content] associated with the location of interest over a predefined period of time in response to the detecting the plurality of requests from the one or more devices located within the one or more cells (paragraphs 0005 – “In some embodiments, content consumption may be measured as the number of mobile devices present… measured based on data usage… measured by interaction between the user and device, including, for example, amount of content creation, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from application or browsers, input and/or touch frequency, number of consumers commenting, tweeting, posting to websites and/or apps, number of comments, tweets, or posts, or any combinations thereof” and “A geographic area having a threshold level of content consumption could be designated when any means of measuring content consumption reach a minimum level per a unit of area over a certain segment of time”; 0027 – “It can be determined when and where these "hot spots" for launching client applications may be, by tracking the content consumption of other users… content consumption can be measured based on a number of statistics, including, but not limited to, amount of data usage, any interaction between the user and device, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from applications or browsers, or any combinations thereof”; 0028 -- ”A geographic area having a threshold level of content consumption could be designated when any means of measuring content consumption (including those listed above) reaches a minimum level per unit of area over a predetermined segment of time”; 0035 -- “map 100 indicates the geographic locations of a user device 110a, a user device 110b, and a user device 110c”; 0036 – “the visual representation may also be a heat map, in which, for example, if there are between 100 and 200 advertisement requests within a square mile, that area will be red, but if there are between 50-100 advertisement requests within another square mile then that area may be purple or if between 0-50 advertisement requests that area will be blue… Content consumption may also be represented by varying a size of indicia”; 0037 – “content consumption may be determined and measured in any way, including but not limited to, amount of content creation, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from application or browsers, input and/or touch frequency, number of consumers commenting, tweeting, posting to websites and/or apps, number of comments, tweets, or posts, the number of people using their phones for any task, the number of launched web browsers, the number of ad requests from application or browsers, or any combinations thereof”; 0038 – “a grid system as shown in the lower left corner of FIG. 1B may be set up to determine which geographic areas currently have a threshold level of content consumption… each grid may represent a certain area… If a specific area currently has a threshold level of content consumption, for example twenty client applications open within 50 m2, a dynamic geo-fence may be created to contain this area”; 0039 – “the geographic area currently with a threshold level of content consumption and the resulting dynamic geo-fence may take any shape based on density”; 0043 – “it should be noted that the techniques disclosed herein are not limited to push notifications and that these techniques may be applied with any type of messaging scheme or protocol used to deliver message notifications to user devices 110a, 110b, and 110c… any of user devices 110a, 110b, or 110c may be configured to request (or "pull") pending notification messages from the message server via the mobile communication network”; 0061 – “Content server 250 may be configured to receive a request including the current geographic location of user device… and send appropriate targeted content to message server 240 after determining whether the received geographic location corresponds to a geo-fence associated with targeted content”; 0064; 0069 – “If the current geographic location of user device 410 is determined (e.g., by content server 450) to be within a geo-fence associated with targeted content, content server 450 may provide the application server 430 with targeted content associated with that geo-fence to be displayed”; 0073 – “If the response from content server 450 indicates that the updated location is within a geo-fence associated with targeted content, the content server 450 can provide or the message server 440 may query the content server 450 for targeted content associated with the geo-fenced area. Content server 450 may send the targeted content to the application server 430 for delivery within any launched client application”; 0074-0079 – describes overall process of monitoring and mapping hotspots based on data such as user device requests and content consumption for a particular cell/grid during a certain period of time, and based on meeting or not meeting a threshold adjusting the size of the cell/grid to increase size including regions around the cell/grid, or reducing size removing regions inside the cell/grid; 0082 – “determining whether a current geographic location of the mobile device is within a geo-fence associated with targeted content… If it is determined in step 726 that the current geographic location of the mobile device is within a geo-fence associated with targeted content, method 700 may proceed to step 728, which includes retrieving targeted content associated with the geo-fence from the content server”; and Figs. 1A, 1B, and 6).  In addition, Barrand also teaches the related claimed steps of: detecting, by one or more processors, a plurality of requests from one or more devices located within a cell from among the one or more cells that form the region, a portion of the plurality of requests including messages that comprise media content associated with the location of interest… (paragraphs 0006, 0027 – “It can be determined when and where these "hot spots" for launching client applications may be, by tracking the content consumption of other users… content consumption can be measured based on a number of statistics, including, but not limited to, amount of data usage, any interaction between the user and device, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from applications or browsers, or any combinations thereof”; 0035-0037, 0043, 0057, 0064, 0075 – monitoring and mapping data such as received requests from user/mobile devices within a particular cell/grid; 0061 – “Content server 250 may be configured to receive a request including the current geographic location of user device 210a, 210b, or 210c from message server 240 and send appropriate targeted content to message server 240 after determining whether the received geographic location corresponds to a geo-fence associated with targeted content”); calculating a usage metric of the cell based on the distribution of the subset of the one or more devices within the first region over the predefined period of time (paragraphs 0005; 0006; 0027; 0035-0039; 0042; 0043; 0061; 0074-0079; and Fig 6 – see both the previous and following discussion notes above for these paragraphs); Determining that the usage metric of the cell is below a threshold value (paragraphs 0005 – “a user's likelihood of opening or executing a client application is determined by whether or not the user's mobile device is within a geographic area having a threshold level of content consumption. In some embodiments, content consumption may be measured as the number of mobile devices present. In other embodiments, content consumption is measured based on data usage. In other embodiments, the content consumption is measured by interaction between the user and device, including, for example, amount of content creation, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from application or browsers, input and/or touch frequency, number of consumers commenting, tweeting, posting to websites and/or apps, number of comments, tweets, or posts, or any combinations thereof. A geographic area having a threshold level of content consumption could be designated when any means of measuring content consumption reach a minimum level per a unit of area over a certain segment of time. The minimum level can be preset by an application developer, affiliated service provider, or third-party content provider.”; 0006 – “determining whether the updated level of the content consumption within the first dynamic geo-fence is below the first threshold level of content consumption; and when the updated level of the content consumption within the first dynamic geo-fence is below the threshold level of content consumption, determining if a level of a content consumption in a second geographic area, within the first dynamic geo-fence, is above the threshold level of content consumption, when the level of the content consumption in the second geographic area is above the first threshold level of content consumption, decreasing the size of the first dynamic geo-fence to contain only the second geographic area, when the level of the content consumption in the second geographic area is below the first threshold level of content consumption, deleting the first dynamic geo-fence, determining if a level of a content consumption in a second geographic area, adjacent to the first dynamic geo-fence, is above the threshold level of content consumption, and, if so, increasing a size of the first dynamic geo-fence to contain both the first geographic area and the second geographic area”; 0027 – “content consumption can be measured based on a number of statistics, including, but not limited to, amount of data usage, any interaction between the user and device, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from applications or browsers, or any combinations thereof.”; 0037 – “FIG. 1B depicts the monitored content consumption, exemplary means of determining whether any geographic areas currently have a threshold level of content consumption, and the geographic bounds of dynamic geo-fences created to cover geographic areas with a threshold level of content consumption. It should be appreciated that content consumption may be determined and measured in any way, including but not limited to, amount of content creation, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from application or browsers, input and/or touch frequency, number of consumers commenting, tweeting, posting to websites and/or apps, number of comments, tweets, or posts, the number of people using their phones for any task, the number of launched web browsers, the number of ad requests from application or browsers, or any combinations thereof. This may be determined by a current consumption server. It should also be appreciated that the terms current, real-time, or recent may encompass any amount of time suitable. For example, current mobile phone use for a geographic location may be use monitored within the last second or within the last year””; 0042 – “a dynamic geo-fence may have been previously created, but may no longer have a threshold level of content consumption, like geo-fenced area 106 in FIG. 1A. When this is the case, the dynamic geo-fence covering geo-fenced area 106 may deleted, as shown in FIG. 1B,” “When there is a previously created dynamic geo-fence, the above referenced adjustments or deletions may occur at any point, including, but not limited to, after a set period of time, after a set number of times the geographic area containing the dynamic geo-fence is monitored, immediately after a change in the content consumption is detected, and/or a set period of time after a change in content consumption is detected and remains in the new state”; 0064 – “monitoring server 370 may monitor and store the current mobile device traffic and/or content consumption (step 301). This may be monitored on a variety of levels, for example, worldwide, on a provider basis, and/or in a limited geographic area. The information may be collected by monitoring server 370 itself, provided by an external server, and/or a compilation of several sources. Once the monitoring server 370 obtains the current traffic and/or content consumption, this information may be stored in a memory or data store,” “The information stored in database 275 may include any information related to the current mobile device landscape, including, but not limited to, the time of day, volume of mobile devices or data usage, whether any geo-fences are currently present, what each present geo-fence represents (i.e., a geographic area associated with a threshold level of content consumption, a previously deployed dynamic geo-fence, or a geo-fence associated with targeted content.),” “Current consumption server 380 may then determine if there are any geographic areas not currently covered by a geo-fence based on current content consumption (i.e., a geo-fence based on historic content consumption above a threshold and/or a previously deployed dynamic geo-fence), which currently have a threshold level of content consumption. Current consumption server 380 may also determine if there are any previously created, dynamic geo-fences that no longer have a threshold level of content consumption, that have been deployed for more than a set period of time, and/or that have not had a threshold level for a set period of time”; 0075 – “determining whether any current dynamic geo-fences not experiencing a threshold level of content consumption. The step of determining whether any current dynamic geo-fences not experiencing a threshold level of content consumption may be done for a specific moment of monitoring, if content consumption is below the threshold for a certain number of iterations of step 606, or if content consumption is below the threshold for a certain period of time. In some implementations, this determination may be based on a response received from querying a server (e.g., current consumption server 280 of FIG. 2 or current consumption server 380 of FIG. 3) using the content consumption data received from a separate server (e.g., monitoring server 270 of FIG. 2 or monitoring server 370 of FIG. 3). If it is determined in step 606 that there are any dynamic geo-fences not experiencing a threshold level of content consumption, (step 606: Yes), method 600 may proceed to step 608, which includes deleting any dynamic geo-fences not experiencing a threshold level of current content consumption. Once all dynamic geo-fences without a threshold level of current content consumption are deleted or if it is determined in step 606 that there are no dynamic geo-fences without a threshold level of current content consumption (step 606:No), method 600 may proceed to step 610”); and adjusting the boundary of the geo-fence to exclude the cell based on the usage metric associated with the cell being below the threshold value (paragraphs 0005 – “a user's likelihood of opening or executing a client application is determined by whether or not the user's mobile device is within a geographic area having a threshold level of content consumption. In some embodiments, content consumption may be measured as the number of mobile devices present. In other embodiments, content consumption is measured based on data usage. In other embodiments, the content consumption is measured by interaction between the user and device, including, for example, amount of content creation, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from application or browsers, input and/or touch frequency, number of consumers commenting, tweeting, posting to websites and/or apps, number of comments, tweets, or posts, or any combinations thereof. A geographic area having a threshold level of content consumption could be designated when any means of measuring content consumption reach a minimum level per a unit of area over a certain segment of time. The minimum level can be preset by an application developer, affiliated service provider, or third-party content provider.”; 0006 – “determining whether the updated level of the content consumption within the first dynamic geo-fence is below the first threshold level of content consumption; and when the updated level of the content consumption within the first dynamic geo-fence is below the threshold level of content consumption, determining if a level of a content consumption in a second geographic area, within the first dynamic geo-fence, is above the threshold level of content consumption, when the level of the content consumption in the second geographic area is above the first threshold level of content consumption, decreasing the size of the first dynamic geo-fence to contain only the second geographic area, when the level of the content consumption in the second geographic area is below the first threshold level of content consumption, deleting the first dynamic geo-fence, determining if a level of a content consumption in a second geographic area, adjacent to the first dynamic geo-fence, is above the threshold level of content consumption, and, if so, increasing a size of the first dynamic geo-fence to contain both the first geographic area and the second geographic area”; 0027 – “content consumption can be measured based on a number of statistics, including, but not limited to, amount of data usage, any interaction between the user and device, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from applications or browsers, or any combinations thereof.”; 0037 – “FIG. 1B depicts the monitored content consumption, exemplary means of determining whether any geographic areas currently have a threshold level of content consumption, and the geographic bounds of dynamic geo-fences created to cover geographic areas with a threshold level of content consumption. It should be appreciated that content consumption may be determined and measured in any way, including but not limited to, amount of content creation, the number of opened or executed client applications, the number of people using their phones for any task, the number of new pages requested by mobile devices, the number of launched web browsers, the number of ad requests from application or browsers, input and/or touch frequency, number of consumers commenting, tweeting, posting to websites and/or apps, number of comments, tweets, or posts, the number of people using their phones for any task, the number of launched web browsers, the number of ad requests from application or browsers, or any combinations thereof. This may be determined by a current consumption server. It should also be appreciated that the terms current, real-time, or recent may encompass any amount of time suitable. For example, current mobile phone use for a geographic location may be use monitored within the last second or within the last year””; 0042 – “a dynamic geo-fence may have been previously created, but may no longer have a threshold level of content consumption, like geo-fenced area 106 in FIG. 1A. When this is the case, the dynamic geo-fence covering geo-fenced area 106 may deleted, as shown in FIG. 1B,” “When there is a previously created dynamic geo-fence, the above referenced adjustments or deletions may occur at any point, including, but not limited to, after a set period of time, after a set number of times the geographic area containing the dynamic geo-fence is monitored, immediately after a change in the content consumption is detected, and/or a set period of time after a change in content consumption is detected and remains in the new state”; 0064 – “monitoring server 370 may monitor and store the current mobile device traffic and/or content consumption (step 301). This may be monitored on a variety of levels, for example, worldwide, on a provider basis, and/or in a limited geographic area. The information may be collected by monitoring server 370 itself, provided by an external server, and/or a compilation of several sources. Once the monitoring server 370 obtains the current traffic and/or content consumption, this information may be stored in a memory or data store,” “The information stored in database 275 may include any information related to the current mobile device landscape, including, but not limited to, the time of day, volume of mobile devices or data usage, whether any geo-fences are currently present, what each present geo-fence represents (i.e., a geographic area associated with a threshold level of content consumption, a previously deployed dynamic geo-fence, or a geo-fence associated with targeted content.),” “Current consumption server 380 may then determine if there are any geographic areas not currently covered by a geo-fence based on current content consumption (i.e., a geo-fence based on historic content consumption above a threshold and/or a previously deployed dynamic geo-fence), which currently have a threshold level of content consumption. Current consumption server 380 may also determine if there are any previously created, dynamic geo-fences that no longer have a threshold level of content consumption, that have been deployed for more than a set period of time, and/or that have not had a threshold level for a set period of time”; 0075 – “determining whether any current dynamic geo-fences not experiencing a threshold level of content consumption. The step of determining whether any current dynamic geo-fences not experiencing a threshold level of content consumption may be done for a specific moment of monitoring, if content consumption is below the threshold for a certain number of iterations of step 606, or if content consumption is below the threshold for a certain period of time. In some implementations, this determination may be based on a response received from querying a server (e.g., current consumption server 280 of FIG. 2 or current consumption server 380 of FIG. 3) using the content consumption data received from a separate server (e.g., monitoring server 270 of FIG. 2 or monitoring server 370 of FIG. 3). If it is determined in step 606 that there are any dynamic geo-fences not experiencing a threshold level of content consumption, (step 606: Yes), method 600 may proceed to step 608, which includes deleting any dynamic geo-fences not experiencing a threshold level of current content consumption. Once all dynamic geo-fences without a threshold level of current content consumption are deleted or if it is determined in step 606 that there are no dynamic geo-fences without a threshold level of current content consumption (step 606:No), method 600 may proceed to step 610”). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included determining a distribution of a subset of one or more devices located within a cell from among the one or more cells based on the plurality of requests that include media content (disclosed by Barrand), such as a media overlay (disclosed by Golden), that is associated with the location of interest, because media content and/or overlays that are associated with a location of interest could be a useful and easy way to determine the location of the user, as it should be accurate since the user is the one posting the content, and determining the devices in that location/cell in this way would enable the system to avoid needing other information to make that determination (whether from the user’s device directly, or obtained via a third party service/server of some kind).
NOTE 3:  With respect to the combination of prior arts: Prior art Barrand does teach the recited determining of devices located within a cell, but does so based on requests that include “media content” associated with a point of interest, not specifically “media overlays” that are associated with a point of interest.  However, prior art Golden does disclose requests including “media overlays” associated with a point of interest, and also teaches determining devices that located within a cell based on requests associated with a point of interest, but does not specifically indicate using the media overlays to make this determination. Essentially, the system of Golden could further optimize how it determines devices in a cell, which is at least in part based on requests associated with a point of interest, by also implementing how Barrand performs this determination, which is at least in part based on requests that include media content associated with a point of interest, but specifically utilizing the disclosed media overlays (which should be a simple substitution since media overlays are a type of media content).  Alternatively, the system of Barrand could continue to perform the determining in the same manner as described, just simply using media overlays in particular, such those disclosed in Golden, rather than media content in general. 

In reference to claim 2, Golden, Barrand, and Malone teach the computer-implemented method of claim 1.  Golden teaches receive campaign information that includes a duration and media content; calculating a value of the geo-fence based on the campaign information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).  Golden does not specifically teach calculating a metric based on a size of the geo-fence.  Barrand teaches further comprising: calculating a predicted usage metric of the geo-fence based on at least the usage metric of the cell, and a size of the geo-fence; receive information that includes a duration and media content; calculating a value of the geo-fence based on the information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0006; 0042; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included calculating a metric for the geo-fence based on the metric for the cell and size of the geofence because the cell is a portion of the geo-fence, and one could take the data pertaining to specifically to the cell within the geo-fence and extrapolate the data to the geo-fence as a whole.  The size of the geo-fence would need to be taken into account because likely the smaller the geo-fence is compared to the cell the more accurate the extrapolation would be, and the larger the geo-fence gets the less and less accurate the extrapolated data from the cell would be.
In reference to claim 3, Golden, Barrand, and Malone teach the computer-implemented method of claim 2.   Barrand teaches wherein the value of the geo-fence includes a value per period of time, wherein the period of time is determined based on the predicted usage metric (paragraphs 0006; 0042; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included a value per period of time based on the predicted usage metric because time would also be a factor skewing the accuracy of the results.  For instance, the more recent the period of time being taken into account the more likely the results are more up to date and current, the further away the time period gets into the past the more outdated it may be.
In reference to claim 4, Golden, Barrand, and Malone teach the computer-implemented method of claim 2.  Golden teaches wherein the value of the geo- fence includes a value per device that is exposed to a campaign defined by the campaign information (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).
In reference to claim 5, Golden, Barrand, and Malone teach the computer-implemented method of claim 1.  Barrand teaches wherein the media content identifies the location of interest (paragraphs 0006; 0042; and 0064).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included wherein the media content identifies the location of interest because the media content would be coming from the user and/or user’s device.  For example, the user may expressly indicate in the post/message what the location is (e.g. name of the restaurant or other venue the photo/content was taken), or even if the user does not directly indicate most modern smart phones automatically append GPS coordinates and other information into the metadata of the images (e.g. Apple’s has been “geotagging” photos taken on the iPhone for over 10 years).  Either way, whether directly indicated by the user, or the user’s device automatically “geotagging” the location and appending it to the content, the media content would be identifying the location of interest.
In reference to claim 6, Golden, Barrand, and Malone teach the computer-implemented method of claim 1.  Golden teaches wherein the media content includes image data, audio data, video data, and media overlays (paragraph 0014).
In reference to claim 9, Golden, Barrand, and Malone teach the system of claim 8.  Golden teaches receive campaign information that includes a duration and media content; calculating a value of the geo-fence based on the campaign information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).  Golden does not specifically teach calculating a metric based on a size of the geo-fence.  Barrand teaches further comprising: calculating a predicted usage metric of the geo-fence based on at least the usage metric of the cell, and a size of the geo-fence; receive information that includes a duration and media content; calculating a value of the geo-fence based on the information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0006; 0042; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included calculating a metric for the geo-fence based on the metric for the cell and size of the geofence because the cell is a portion of the geo-fence, and one could take the data pertaining to specifically to the cell within the geo-fence and extrapolate the data to the geo-fence as a whole.  The size of the geo-fence would need to be taken into account because likely the smaller the geo-fence is compared to the cell the more accurate the extrapolation would be, and the larger the geo-fence gets the less and less accurate the extrapolated data from the cell would be.
In reference to claim 10, Golden, Barrand, and Malone teach the system of claim 9. Barrand teaches wherein the value of the geo- fence includes a value per period of time, wherein the period of time is determined based on the predicted usage metric (paragraphs 0006; 0042; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included a value per period of time based on the predicted usage metric because time would also be a factor skewing the accuracy of the results.  For instance, the more recent the period of time being taken into account the more likely the results are more up to date and current, the further away the time period gets into the past the more outdated it may be.
In reference to claim 11, Golden, Barrand, and Malone teach the system of claim 9. Golden teaches wherein the value of the geo- fence includes a value per device that is exposed to a campaign defined by the campaign information (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).
In reference to claim 12, Golden, Barrand, and Malone teach the system of claim 8.  Barrand teaches wherein the media content identifies the location of interest (paragraphs 0006; 0042; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included wherein the media content identifies the location of interest because the media content would be coming from the user and/or user’s device.  For example, the user may expressly indicate in the post/message what the location is (e.g. name of the restaurant or other venue the photo/content was taken), or even if the user does not directly indicate most modern smart phones automatically append GPS coordinates and other information into the metadata of the images (e.g. Apple’s has been “geotagging” photos taken on the iPhone for over 10 years).  Either way, whether directly indicated by the user, or the user’s device automatically “geotagging” the location and appending it to the content, the media content would be identifying the location of interest.
In reference to claim 13, Golden, Barrand, and Malone teach the system of claim 8.  Golden teaches wherein the media content includes image data, audio data, video data, and media overlays (paragraph 0014).
In reference to claim 16, Golden, Barrand, and Malone teach the non-transitory machine-readable storage medium of claim 15.  Golden teaches receive campaign information that includes a duration and media content; calculating a value of the geo-fence based on the campaign information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).  Golden does not specifically teach calculating a metric based on a size of the geo-fence.  Barrand teaches further comprising: calculating a predicted usage metric of the geo-fence based on at least the usage metric of the cell, and a size of the geo-fence; receive information that includes a duration and media content; calculating a value of the geo-fence based on the information and the predicted usage metric; and assigning the value to the geo-fence (paragraphs 0006; 0042; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included calculating a metric for the geo-fence based on the metric for the cell and size of the geofence because the cell is a portion of the geo-fence, and one could take the data pertaining to specifically to the cell within the geo-fence and extrapolate the data to the geo-fence as a whole.  The size of the geo-fence would need to be taken into account because likely the smaller the geo-fence is compared to the cell the more accurate the extrapolation would be, and the larger the geo-fence gets the less and less accurate the extrapolated data from the cell would be.
In reference to claim 17, Golden, Barrand, and Malone teach the non-transitory machine-readable storage medium of claim 16.  Barrand teaches wherein the value of the geo- fence includes a value per period of time, wherein the period of time is determined based on the predicted usage metric (paragraphs 0006; 0042; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included a value per period of time based on the predicted usage metric because time would also be a factor skewing the accuracy of the results.  For instance, the more recent the period of time being taken into account the more likely the results are more up to date and current, the further away the time period gets into the past the more outdated it may be.
In referene to claim 18, Golden, Barrand, and Malone teach the non-transitory machine-readable storage medium of claim 16.   Golden teaches wherein the value of the geo- fence includes a value per device that is exposed to a campaign defined by the campaign information (paragraphs 0043; 0045; 0047; 0053; 0054; 0057; 0063; 0068; and 0077).
In reference to claim 19, Golden, Barrand, and Malone teach the non-transitory machine-readable storage medium of claim 15.  Barrand teaches wherein the media content identifies the location of interest (paragraphs 0006; 0042; and 0064). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included wherein the media content identifies the location of interest because the media content would be coming from the user and/or user’s device.  For example, the user may expressly indicate in the post/message what the location is (e.g. name of the restaurant or other venue the photo/content was taken), or even if the user does not directly indicate most modern smart phones automatically append GPS coordinates and other information into the metadata of the images (e.g. Apple’s has been “geotagging” photos taken on the iPhone for over 10 years).  Either way, whether directly indicated by the user, or the user’s device automatically “geotagging” the location and appending it to the content, the media content would be identifying the location of interest.
In reference to claim 20, Golden, Barrand, and Malone teach the non-transitory machine-readable storage medium of claim 15. Golden teaches wherein the media content includes image data, audio data, video data, and media overlays (paragraph 0014).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Barrand and further in view of Malone and Official Notice.
In reference to claim 7, Golden, Barrand, and Malone teach the computer-implemented method of claim 1.  Golden does not specifically teach wherein the message includes an ephemeral message.  Official Notice is taken that it is old and well known in the art to have ephemeral messages.  For example, the main draw point of the popular social media messaging app, Snapchat, is its use of ephemeral messages.  The release date of Snapchat was in 2011.  It would have been obvious for one of ordinary skill in the art at the time of Applicant’s filing to have used ephemeral messaging if one wanted to have a more transient and less permanent messaging style.  It would also be easy to implement and get users on board with it, because many users are already accustomed to ephemeral messaging due to Snapchat.
In reference to claim 14, Golden, Barrand, and Malone teach the system of claim 8.  Golden does not specifically teach wherein the message includes an ephemeral message.  Official Notice is taken that it is old and well known in the art to have ephemeral messages.  For example, the main draw point of the popular social media messaging app, Snapchat, is its use of ephemeral messages.  The release date of Snapchat was in 2011.  It would have been obvious for one of ordinary skill in the art at the time of Applicant’s filing to have used ephemeral messaging if one wanted to have a more transient and less permanent messaging style.  It would also be easy to implement and get users on board with it, because many users are already accustomed to ephemeral messaging due to Snapchat.


Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments pertaining to the §103 rejections:
Based on the newly amended claim language, the previous §103 rejections are withdrawn.
However, the claims are not rejected under §103 in view of prior arts Golden, Barrand, and Malone.  More specifically, prior art Malone is cited as disclosing newly added elements such s receiving an input that selects a search result that corresponds with a location.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. US Patent 8,688,519
[from previous Office Action] Lin teaches determining a total number of messages transmitted from within the cell that include the media content associated with the location of interest over a predefined period of time, in response to the detecting the message that includes the media content associated with the location of interest from the device located within the cell; calculating a usage metric of the cell based on the total number of messages transmitted from the cell that include the media content associated with the location of interest over the predefined period of time (column 2, lines 5-29; column 5, line 52 to column 7, line 22; and Figs. 2A and 2B).  
Stanger	 Pre-Grant Publication 2013/0023284
[0026] FIG. 15 illustrates a mobile device configured to provide dynamic category-based searching to provide search results associated with mobile device location or a user definable region around a mobile device location. The mobile device can also be configured to provide a location-based display field for content such as a targeted advertisement.
[0069] With reference to FIG. 9, display of content with respect to a map includes obtaining and displaying a map for a current location at 900. At 902, content associated with or overlaid on the map is identified, or the lack of such content is verified. If there is overlay content, at 904, locations with which content is associated are indicated by displaying a pin or other visual indicator at the locations. The visual indicators can be different for various types of associated content or characteristics of nearby vendors in the venue.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD G REINHARDT/Examiner, Art Unit 3682   
                                                                                                                                                                                                     /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682